Citation Nr: 0804511	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic retinopathy with macular edema of the 
left eye.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
Court also held that, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The Court held that a claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  This notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g. 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip. op. at 5-6.  A May 2003 letter provided notice of the 
information and evidence required to substantiate the claim 
for service connection for an eye disorder.  However, the 
veteran has not been provided with notice of the evidence 
required to substantiate the claim for an increased rating 
for diabetic retinopathy with macular edema of the left eye.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

Records show that the veteran failed to report for scheduled 
VA examinations in June 2005.  Subsequently, in August 2005, 
the veteran underwent VA examinations for both of the claims 
on appeal.  In a statement received in April 2007, the 
veteran indicated that he missed examinations due to his 
wife's illness and requested new examinations.  It is not 
clear whether the veteran is referring to the missed 
appointments in June 2005 or whether he is referring to other 
VA medical appointments.  However, given the time that has 
elapsed since the veteran's last VA eye examination in August 
2005, the veteran should be afforded a new VA examination.  
The Court has held that VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).

In addition, with respect to the duty to assist, it appears 
that relevant treatment records remain outstanding.  VA 
outpatient treatment records show that the veteran reported 
receiving treatment for PTSD at the Vet Center in Salem, 
Oregon.  On remand, an attempt should be made to obtain those 
records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the dates of treatment at the 
Salem Vet Center and provide authorization 
for the release of treatment records.  
Attempt to obtain any pertinent treatment 
records from the Salem Vet Center and 
associate those records with the claims 
file.  

2.  Provide the veteran with notice of the 
evidence necessary to substantiate the 
claim for an increased rating for diabetic 
retinopathy with macular edema of the left 
eye, as required by Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

3.  Schedule the veteran for an 
examination to determine the current 
severity of diabetic retinopathy with 
macular edema of the left eye.  The entire 
claims file must be made available to the 
examiner for review prior to the 
examination.  The examiner should indicate 
in the examination report that such a 
review was conducted.  All appropriate 
tests and studies should be performed, 
including tests of the veteran's field 
vision, and of visual acuity with respect 
to corrected and uncorrected vision, and 
all clinical findings should be reported 
in detail.

4.  Inform the veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  If treatment reports from the Vet 
Center demonstrate a current diagnosis of 
PTSD, the veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
indicate in the examination report that 
such a review was conducted.  The examiner 
should diagnose any PTSD and should 
provide an opinion regarding whether PTSD 
is at least as likely as not (50 percent 
or greater likelihood) related to a 
credible in-service stressor.  The 
examiner should provide a complete 
rationale for the opinion. 
5.  Following the completion of the above 
actions, the RO should readjudicate the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
furnish the veteran and his representative 
a Supplemental Statement of the Case 
(SSOC) and afford them an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



